In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of opinion that the judgment of the Circuit Court granting motion for new trial should be reversed, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice THOMAS are of opinion that the said judgment of the Circuit Court granting motion for new trial should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore, it is considered, ordered and adjudged under the authority of Stateex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the Circuit Court in this cause be, and the same is, hereby affirmed.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.